        Case: 4:19-cv-02202-SRC Doc. #: 1-7 Filed: 07/26/19 Page: 1 of 2 PageID #: 163


AO 440(Rev. 12/09) Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                            for the
                                                 Eastern District of Missouri

 Amco Insurance Company and Depositors Insurance
                   Company,                                   )
                            Plaintiff
                                                              )
                                                              )
                               v.                             )       Civil Action No.
Columbia Maintenance Company, MK Maintenance,                 )
LLC, Colum bia Maintenance Com pany, d/b/a MK Mai             )
                           Defendant                          )

                                               SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) MK Maintenance, LLC
                                   BCRA CO
                                   221 Bolivar Street, Suite 101
                                   Jefferson City, Missouri 65101




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Russell F. Watters and John D. Cooney
                                 BROWN & JAMES, P.C.
                                 800 Market Street, Suite 1100
                                 St. Louis, MO 63101



       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


Date:
                                                                                   Signature ofClerk or Deputy Clerk
        Case: 4:19-cv-02202-SRC Doc. #: 1-7 Filed: 07/26/19 Page: 2 of 2 PageID #: 164


AO 440(Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No.

                                                 PROOF OF SERVICE
                  (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(1))

          This summons for (name ofindividual and title, ifany)
 was received by me on (date)

          El I personally served the summons on the individual at(place)
                                                                                 on (date)                        ; or

          CI I left the summons at the individual's residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
          on (date)                              , and mailed a copy to the individual's last known address; or

          El I served the summons on (name ofindividual)                                                                    , who is
           designated by law to accept service of process on behalf of(name oforganization)
                                                                                 on (date)                        ; or

          11 I returned the summons unexecuted because                                                                          ; or

          [73 Other (specify):




           My fees are $                         for travel and $                 for services, for a total of$          0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                      Server's signature



                                                                                     Printed name and title




                                                                                       Server's address

Additional information regarding attempted service, etc:
